      Case 2:19-cv-11806-LMA-MBN Document 1 Filed 07/24/19 Page 1 of 15



                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

 HELMERICH & PAYNE INTERNATIONAL                         CIVIL ACTION NO.:
 DRILLING CO.,
               Plaintiff,                                JUDGE:

                                                         SECTION “ ”
 v.
                                                         MAGISTRATE:
 WALTER OIL & GAS CORPORATION,
 GEMINI INSURANCE COMPANY, AND
 GULF OFFSHORE LOGISTICS, LLC.
               Defendants.

                    COMPLAINT FOR DECLARATORY JUDGMENT

       NOW INTO COURT, through undersigned counsel, comes Plaintiff, Helmerich & Payne

International Drilling Co. (hereinafter referred to as “H&P”), and files this Complaint for

Declaratory Judgment, through which H&P seeks a judgment declaring (1) that Walter Oil & Gas

Corporation (“Walter”) and Gulf Offshore Logistics, LLC (“Gulf Offshore”) are obligated to

defend and indemnify H&P for any claims arising out of H&P providing labor and management

services to Walter pursuant to a Platform Labor Services Contract in connection with Walter’s

operations on its platforms located in the Gulf of Mexico, including but not limited to all claims

asserted by Gulf Offshore’s employee, James Daub, in the matter entitled “James Daub v. W&T

Offshore, LLC, Helmerich & Payne International Drilling Co., et al.,” which bears Case No.

130199 on the docket of the 16th Judicial District Court for the Parish of St. Mary, State of

Louisiana (the “Daub Lawsuit”), (2) that Walter and Gulf Offshore were obligated to have H&P

named as an additional insured and/or otherwise provide insurance coverage for the benefit of

H&P under the policies of liability insurance procured by Walter and Gulf Offshore, as required

under various contracts and agreements, and (3) that H&P is entitled to insurance coverage
      Case 2:19-cv-11806-LMA-MBN Document 1 Filed 07/24/19 Page 2 of 15



pursuant to policies of liability insurance issued to Walter and Gulf Offshore, including but not

limited to the policy of liability insurance issued by Gemini Insurance Company (“Gemini”) to

Walter. In support of this Complaint for Declaratory Judgment, H&P respectfully represents as

follows:

                                             PARTIES

                                                     1.

       Helmerich & Payne International Drilling Co. (“H&P”) is a Delaware Corporation

organized and existing under the laws of the State of Delaware with its principal place of business

located in Tulsa, Oklahoma. H&P’s headquarters is located in Tulsa, Oklahoma. It is from this

headquarters that H&P’s officers direct, control, and coordinate H&P’s activities. Accordingly,

H&P’s “principal place of business” is located Tulsa, Oklahoma. Therefore, H&P is now and has

at all relevant times been a citizen of the states of Delaware and Oklahoma.

                                                     2.

       Made Defendant herein is Walter Oil & Gas Corporation (“Walter”) is a Texas corporation

with its principal place of business in Houston, Texas. Therefore, Walter is now and has at all

relevant times been a citizen of the state of Texas.

                                                     3.

       Made Defendant herein is Gemini Insurance Company (“Gemini”) is an Illinois

corporation with its principal place of business in Greenwich, Connecticut, which issued an Energy

Commercial General Liability Policy, bearing Policy No. JGH2002276, to Walter, effective June

15, 2015 through June 16, 2016. Therefore, Gemini is now and has at all relevant times been a

citizen of the states of Illinois and Connecticut.




                                                     2
          Case 2:19-cv-11806-LMA-MBN Document 1 Filed 07/24/19 Page 3 of 15



                                                           4.

           Made Defendant herein is Gulf Offshore Logistics, LLC (“Gulf Offshore”) is a Louisiana

limited liability company with its principal place of business in Raceland, Louisiana. The

citizenship of a limited liability company is determined by the citizenship of all of its members.1

Upon information and belief, Gulf Offshore’s members are Todd P. Danos and Joel Norris

Broussard, both of whom are residents and citizens of the state of Louisiana. Therefore, Gulf

Offshore is now and has at all relevant times been a citizen of the state of Louisiana.

                                        JURISDICTION AND VENUE

                                                           5.

           This Court has original jurisdiction over this civil action pursuant to 28 U.S.C. § 1332 as:

           a.       There exists complete diversity between H&P, a citizen of the states of Delaware

and Oklahoma, and defendants, Walter, a citizen of the state of Texas, Gemini, a citizen of the

states of Illinois and Connecticut, and Gulf Offshore, a citizen of the state of Louisiana; and

           b.       The amount in controversy exceeds the jurisdictional amount of $75,000.00, as

more fully set forth herein.

                                                           6.

           Additionally, this Court has original jurisdiction as to the claims against Walter pursuant

to 43 U.S.C. §§ 1333 and 1349, the Outer Continental Shelf Lands Act (“OCLSA”), because

H&P’s claims against Walter arise out of a contract pursuant to which a majority of the

performance under the contract was to be performed on an OCSLA situs.




1
    Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).

                                                           3
      Case 2:19-cv-11806-LMA-MBN Document 1 Filed 07/24/19 Page 4 of 15



                                                 7.

       Additionally, this Court has original jurisdiction as to the claims against Gulf Offshore

pursuant to 28 U.S.C. § 1333, admiralty and general maritime jurisdiction, because H&P’s claims

against Gulf Offshore arise out of a contract which is maritime in nature and the use of vessels

played a substantial role in the completion of the contract.

                                                 8.

       This civil action for declaratory judgment is brought pursuant to the Federal Declaratory

Judgment Act, 28 U.S.C. § 2201, and Rule 57 of the Federal Rules of Civil Procedure.

                                                 9.

       Venue is also proper in this district pursuant to 28 U.S.C. § 1391(b)(2) and 43 U.S.C. §

1349(b)(1) because a substantial part of the events or omissions giving rise to the claim occurred

on the Outer Continental Shelf off the coast of Louisiana, specifically south of Port Fourchon and

Houma, which are within the Eastern District of Louisiana. Additionally, the obligations under the

relevant contractual agreements between the parties occurred or were to occur in this same area.

                                  FACTUAL BACKGROUND

                                                10.

       On June 2 2014, H&P and Walter entered into the “Platform Labor Services Contract

(Operations) between Walter Oil & Gas Corporation and Helmerich & Payne International Drilling

Co. for Platforms EW834, EW910, and ST311” (the “Walter Contract”), pursuant to which H&P

was to provide labor and management services to Walter in connection with Walter’s operations

on its platforms located in the Gulf of Mexico, including its platform on Ewing Bank Block 910

(the “EW 910 Platform”).




                                                 4
      Case 2:19-cv-11806-LMA-MBN Document 1 Filed 07/24/19 Page 5 of 15



                                               11.

       On October 31, 2008, Gulf Offshore and W&T Offshore, Inc. entered into the “Blanket

Time Charter between Gulf Offshore Logistics, LLC and W&T Offshore, Inc.” (the “Gulf

Offshore Charter”), pursuant to which Gulf Offshore provided vessels for use by W&T Offshore,

Inc. and its affiliated and subsidiary companies, including Walter. The Gulf Offshore Charter is a

maritime contract governed by the general maritime law, as vessels played a substantial role in the

completion of the contract.

                                               12.

       On March 1, 2014, Walter and W&T Offshore, Inc. entered into the “Offshore Operating

Agreement between W&T Offshore, Inc. (Operator), and Walter Oil & Gas Corporation and W&T

Energy VI, LLC (Non-Operators) Covering OCS-G 13079 (Ewing Bank 910) and OCS-G24990

(South Timbalier 320)” (the “Offshore Operating Agreement”), pursuant to which W&T

Offshore, Inc. was appointed as operator of various leases, including OCS-G 13079 (Ewing Bank

910) and the EW 910 Platform.

                                               13.

       Also on March 1, 2014, Walter and W&T Offshore, Inc. entered into the “Participation

Agreement by and among Walter Oil & Gas Corporation, W&T Energy VI, LLC, and W&T

Offshore, Inc.” (the “Participation Agreement”), pursuant to which Walter would serve as the

contract operator of drilling operations on various leases, including OCS-G 13079 (Ewing Bank

910) and the EW 910 Platform.

                                               14.

       On October 20, 2014, Walter and W&T Offshore, Inc. entered into the “Platform Access

Agreement by and between W&T Energy VI, LLC, W&T Offshore, Inc., and Walter Oil & Gas



                                                5
      Case 2:19-cv-11806-LMA-MBN Document 1 Filed 07/24/19 Page 6 of 15



Corporation” (the “Platform Access Agreement”), pursuant to which Walter and its employees,

contractors, subcontractors, and other invitees were granted access to the EW 910 Platform.

                                                 15.

       Gemini issued an Energy Commercial General Liability Policy, bearing Policy No.

JGH2002276, to Walter, effective June 15, 2015 through June 16, 2016 (the “Gemini Policy”).

Pursuant to the Walter Contract, H&P was added as an additional insured to the Gemini Policy by

a General Change Endorsement on October 23, 2015, effective June 15, 2015.

                                                 16.

       On September 27, 2015, James Daub, an employee of Gulf Offshore, allegedly sustained

injuries while assisting with offloading operations on Walter’s EW 910 Platform. On the date of

the accident, H&P was working as a contractor for Walter pursuant to and under the terms and

conditions of the Walter Contract. As a result of the accident, Mr. Daub filed the Daub Lawsuit

on September 26, 2016, against H&P, Gulf Offshore, W&T Offshore, LLC, and their respective

insurers. A copy of Daub’s Petition filed in the Daub Lawsuit is attached as Exhibit A.

                                  THE WALTER CONTRACT

                                                 17.

       The Walter Contract contains various provisions relating to the defense, indemnity, and

insurance obligations of Operator (Walter) and Contractor (H&P).

                                                 18.

       Section 16.1(c) of the Walter Contract specifies Walter’s contractual obligations and

responsibilities to H&P arising from any bodily injury, disease, or death of any person employed

by or affiliated with either Walter or its other contractors and subcontractors of any tier as follows:

       Operator [Walter] shall release, defend, indemnify, and hold harmless [H&P]
       Contractor Group to the fullest extent permitted by law from and against any loss,

                                                  6
      Case 2:19-cv-11806-LMA-MBN Document 1 Filed 07/24/19 Page 7 of 15



       damage, claim, suit, liability, judgment, and expense (including attorneys’ fees and
       other costs of litigation) arising in connection herewith, resulting from or in any
       way related to the Work or the Worksite or operations conducted at the Worksite
       for bodily injury, disease or death of any member of the [Walter] Operator Group,
       without regard to the cause or causes thereof or the sole or concurrent negligence,
       fault or strict liability without fault of any member of the [H&P] Contractor Group
       including any claim based on the warranty of seaworthiness, and whether pre-
       existing or not.

“Operator Group” is defined in Section 1.1 of the Walter Contact as follows: “Operator Group

means Operator [Walter], its parent and affiliated companies and entities, its working interest

partners, joint owners, contractors and subcontractors of any tier (other than Contractor [H&P]),

and the respective directors, officers, employees, agents, representatives and insurers of each of

the foregoing.”

                                               19.

       Additionally, Section 17.2 of the Walter Contract required Walter to include H&P as an

additional insured on all of the insurance policies maintained by Walter in connection with the

work performed on the EW 910 Platform, including each insurance policy identified in Section

17.1(b) of the Walter Contract. Section 17.1(b)(iii) of the Walter Contract provides a requirement

that Walter procure:

       Comprehensive Commercial General Liability Insurance, including contractual
       liability covering Operator’s [Walter’s] obligation to defend and/or indemnify
       Contractor [H&P] hereunder, for personal injury or death and loss of or damage to
       property, arising out of or in any way connected with the performance of this
       Contract, or with the well(s), with minimum coverage of at least $100,000,000.00.

                                               20.

       Section 17.6 of the Walter Contract required Walter to bill H&P for the amount incurred

in obtaining additional insured coverage for H&P. H&P promptly paid the amount of the

additional insured premium incurred by Walter once Walter’s insurance agent issued and sent the

premium invoice to H&P.


                                                7
      Case 2:19-cv-11806-LMA-MBN Document 1 Filed 07/24/19 Page 8 of 15



                                               21.

       Pursuant to the terms of the Offshore Operating Agreement, W&T Offshore, Inc. was

appointed and designated by Walter as the “operator” of the lease where the EW 910 Platform is

located and therefore W&T Offshore, Inc. and its subcontractor Gulf Offshore are both part of

Walter’s Operator Group as defined under the Walter Contract. Accordingly, because W&T and

Gulf Offshore are members of the Operator Group, Walter is expressly obligated to provide

defense, indemnity, and additional insured coverage to H&P related to the claims asserted against

H&P in the Daub Lawsuit because Mr. Daub’s alleged injuries fall within “the extent of liabilities

expressly assumed” under the Walter Contract. H&P is entitled to a declaratory judgment

declaring that the aforementioned contractual obligations are owed by Walter to H&P.

                                               22.

       H&P has made multiple written demands to Walter requesting that Walter undertake the

defense and indemnity of H&P and provide H&P with additional insured coverage in connection

with the claims asserted against H&P in the Daub Lawsuit. Walter has denied each of H&P’s

demands.

                                   THE GEMINI POLICY

                                               23.

       Walter procured an Energy Commercial General Liability Policy, bearing Policy No.

JGH2002276, from Gemini, effective June 15, 2015 through June 16, 2016. Pursuant to the Walter

Contract, H&P was added as an additional insured to the Gemini Policy by a General Change

Endorsement on October 23, 2015, effective June 15, 2015. H&P promptly paid the amount of

the additional insured premium incurred by Walter as soon as Walter’s insurance agent issued and

sent the applicable premium invoice to H&P.

                                                8
      Case 2:19-cv-11806-LMA-MBN Document 1 Filed 07/24/19 Page 9 of 15



                                                 24.

          H&P has complied with all requirements for coverage under the aforementioned policy

and is entitled to declarations as follows: (i) that H&P is an additional insured under the Gemini

Policy; (ii) that Gemini is obligated to provide additional insured coverage to H&P for any and all

claims asserted against H&P in the Daub Lawsuit; (iii) that Gemini is obligated to provide a

defense to H&P and reimburse H&P for all defense costs incurred by H&P to date in connection

the Daub Lawsuit; and (iv) that Gemini is obligated to indemnify H&P for all claims asserted

against H&P in the Daub Lawsuit up to the amount of the applicable limit set forth in the Gemini

Policy.

                                                 25.

          H&P has made multiple written demands to Gemini requesting that Gemini undertake the

defense and indemnity of H&P and provide H&P with additional insured coverage under the

Gemini Policy in connection with the claims asserted against H&P in the Daub Lawsuit. Gemini

has denied each of H&P’s demands.

                               THE GULF OFFSHORE CHARTER

                                                 26.

          The Gulf Offshore Charter contains various provisions relating to the defense, indemnity,

and insurance obligations of Gulf Offshore.

                                                 27.

          Section 7.1 of the Gulf Offshore Charter specifies Gulf Offshore’s contractual obligations

and responsibilities to H&P arising from any bodily injury, disease, or death of any person

employed by or affiliated with Gulf Offshore as follows:



                                                  9
     Case 2:19-cv-11806-LMA-MBN Document 1 Filed 07/24/19 Page 10 of 15



       OWNER [GULF OFFSHORE] SHALL RELEASE, DEFEND, INDEMNIFY
       AND HOLD HARMLESS CHARTERER GROUP FROM AND AGAINST
       ANY CLAIMS IN RESPECT OF…PERSONAL OR BODILY INJURY
       TO…ANY MEMBER OF THE [GULF OFFSHORE] OWNER GROUP, IN
       ANY WAY DIRECTLY OR INDIRECTLY CAUSED BY, ARISING OUT
       OF OR RESULTING FROM THE PERFORMANCE OR ACTIVITIES
       UNDER THIS CHARTER…AND WHETHER SUCH DAMAGE, LOSS OR
       INJURY, DEATH OR DISEASE IS CAUSED IN WHOLE OR IN PART BY
       THE NEGLIGENCE OR FAULT OF ANY INDEMNITEE.

(emphasis in original).
                                                28.

       As an employee of Gulf Offshore, Mr. Daub is a member of the “OWNER GROUP”, as

defined in Section 1.2 of the Gulf Offshore Charter:

       “OWNER GROUP” shall mean: OWNER [Gulf Offshore], its parent, subsidiary
       and affiliated or related companies, its and their co-owners, partners and joint
       venturers, if any, the vessels and their owners, operators, masters and crews, and
       OWNER’S contractors and subcontractors, and their respective parents, subsidiary
       and affiliated or related companies, and any others for whom any of the foregoing
       may be acting, and the officers, directors, members, employees and business
       invitees lawfully on the chartered vessel or work sites and insurers of all of the
       foregoing.

Accordingly, Gulf Offshore is obligated to defend and indemnify members of the “Charterer

Group” against any claims for personal or bodily injury by Mr. Daub.

                                                29.

       H&P is a member of the “Charterer Group”, which is defined in Section 1.3 of the Gulf

Offshore Charter as follows:

       “CHARTERER GROUP” shall mean: CHARTERER [W&T Offshore, Inc.], its
       parent, subsidiary and affiliated or related companies, its and their working interest
       owners, colessees, co-owners, partners, farmers, farmees, joint operators, and joint
       venturers, if any, and CHARTERER [W&T Offshore]’s contractors . . . and
       subcontractors, and their respective parents, subsidiary and affiliated or related
       companies, and any others for whom any of the foregoing may be acting, and the


                                                10
     Case 2:19-cv-11806-LMA-MBN Document 1 Filed 07/24/19 Page 11 of 15



       officers, directors, members, employees, consultants and business invitees
       lawfully on the chartered vessel or work sites and insurers of all of the foregoing.

(emphasis added). As a subcontractor and business invitee of W&T Offshore Inc.’s contractor

Walter, H&P was and is a member of the Charterer Group under the Gulf Offshore Charter.

                                                30.

       Additionally, Section 6 of the Gulf Offshore Charter required Gulf Offshore to include

H&P as an additional insured on all of the insurance policies maintained by Gulf Offshore in

connection with its services to the Charterer Group. Included among the requirements set forth in

Section 6 are: (1) that Gulf Offshore shall include all members of the Charterer Group as additional

insureds on its insurance policies, (2) that Gulf Offshore’s policies will be primary, and (3) that,

in the event of Gulf Offshore’s failure to maintain the required insurance or a denial of coverage

by its insurers, Gulf Offshore will defend and indemnify any member of the Charterer Group

“against all claims, demands, costs, and expenses, including attorneys’ fees

                                                31.

       Pursuant to the Gulf Offshore Charter, the “Charterer Group” includes “W&T’s contractors

and subcontractors,” as well as any of “business invitees” of those contractors and subcontractors.

The Participation Agreement and the Platform Access Agreement establish that: (1) Walter is

designated as W&T Offshore, Inc.’s “contract operator” for the EW 910 platform, (2) Walter was

a contractor of W&T Offshore, Inc., (3) W&T Offshore, Inc. expressly acknowledged the direct

contractual relationship between Walter and H&P, and (4) H&P was present on the EW 910

Platform pursuant to its contract with and direction from Walter. These agreements establish and

recognize the direct contractual links between W&T Offshore, Inc. and Walter and H&P; as such,

H&P is a member W&T Offshore Inc.’s “Charterer Group” in the Gulf Offshore Charter. Further,

as an employee of Gulf Offshore, Mr. Daub is part of the “Owner Group” as defined in Section

                                                11
     Case 2:19-cv-11806-LMA-MBN Document 1 Filed 07/24/19 Page 12 of 15



1.2 of the Gulf Offshore Charter. Consequently, under general maritime law, Gulf Offshore is

expressly obligated to provide defense, indemnity, and additional insured coverage to H&P in

response to Mr. Daub’s claims for personal and bodily injury against H&P in the Daub Lawsuit.

                                               32.

       H&P has made multiple demands on Gulf Offshore requesting that Gulf Offshore

undertake the defense and indemnity of H&P and provide H&P with additional insured coverage

in connection with the claims asserted against H&P in the Daub Lawsuit. Gulf Offshore has denied

each of H&P’s demands.

                                DECLARATIONS SOUGHT

                                               33.

       H&P repeats and incorporates paragraphs 1 through 32 as if set forth herein.

                                               34.

       H&P is entitled to the following declarations:

    A. Pursuant to the Walter Contract, Walter is obligated to provide defense, indemnity, and

        additional insured coverage to H&P related to the claims asserted against H&P in the Daub

        Lawsuit;

    B. Pursuant to the Walter Contract, Walter was obligated to procure a total of $100,000,000

        in liability insurance with a waiver of subrogation in favor of H&P and to name H&P as

        an additional insured under such insurance policies;

    C. H&P is an additional insured under the Gemini Policy;

          i.   The Gemini Policy provides coverage for the claims asserted against H&P in the

               Daub Lawsuit; and,



                                               12
     Case 2:19-cv-11806-LMA-MBN Document 1 Filed 07/24/19 Page 13 of 15



         ii.   Gemini is obligated to provide a defense to H&P in connection with the Daub

               Lawsuit and to indemnify H&P against any and all claims and damages up to the

               amount of the Gemini Policy’s limit;

    D. Pursuant to the Walter Contract and the Gemini Policy, Walter and Gemini are obligated

        to reimburse H&P for all defense costs incurred by H&P to date in connection with the

        Daub Lawsuit;

    E. Pursuant to the Gulf Offshore Charter, Gulf Offshore is obligated to provide defense,

        indemnity, and additional insured coverage to H&P related to the claims asserted against

        H&P in the Daub Lawsuit;

    F. Pursuant to the Gulf Offshore Charter, Gulf Offshore was obligated to procure liability

        insurance with a waiver of subrogation in favor of H&P and to name H&P as an additional

        insured under such insurance policies; and

    G. Pursuant to the Gulf Offshore Charter, Gulf Offshore is obligated to reimburse H&P for

        all defense costs incurred by H&P to date in connection with the Daub Lawsuit.

                                RESERVATION OF RIGHTS

                                               35.

       H&P reserves its right to pursue additional claims and/or remedies arising from any other

past, current, or future breaches by Walter, Gemini, and/or Gulf Offshore, as well as its right to

supplement the claims raised in this Complaint as discovery unfolds.

                         PRAYER FOR DECLARATORY RELIEF

       WHEREFORE, Plaintiff, Helmerich & Payne International Drilling Co., through

undersigned counsel, prays that defendants, Walter Oil & Gas Corporation, Gemini Insurance

Company, and Gulf Offshore Logistics, LLC, be cited and served with a copy of this Complaint


                                               13
      Case 2:19-cv-11806-LMA-MBN Document 1 Filed 07/24/19 Page 14 of 15



for Declaratory Judgment, and after due proceedings are had, that this Honorable Court enter a

declaratory judgment in H&P’s favor, finding that:

(1)    Pursuant to the Walter Contract, Walter is obligated to provide defense, indemnity, and

       additional insured coverage to H&P related to the claims asserted against H&P in the Daub

       Lawsuit;

(2)    Pursuant the Walter Contract, Walter was obligated to procure a total of $100,000,000 in

       liability insurance with a waiver of subrogation in favor of H&P and to name H&P as an

       additional insured under such insurance policies;

(3)    H&P is an additional insured under the Gemini Policy;

           a. The Gemini Policy provides coverage for the claims asserted against H&P in the

              Daub Lawsuit; and,

           b. Gemini is obligated to provide a defense to H&P in connection with the Daub

              Lawsuit and to indemnify H&P against any and all claims and damages up to the

              amount of the Gemini Policy’s limit;

(4)    Pursuant to the Walter Contract and the Gemini Policy, Walter and Gemini are obligated

       to reimburse H&P for all defense costs incurred by H&P to date in connection with the

       Daub Lawsuit;

(5)    Pursuant to the Gulf Offshore Charter, Gulf Offshore is obligated to provide defense,

       indemnity, and additional insured coverage to H&P related to the claims asserted against

       H&P in the Daub Lawsuit;

(6)    Pursuant to the Gulf Offshore Charter, Gulf Offshore was obligated to procure liability

       insurance with a waiver of subrogation in favor of H&P and to name H&P as an additional

       insured under such insurance policies;



                                                14
      Case 2:19-cv-11806-LMA-MBN Document 1 Filed 07/24/19 Page 15 of 15



(7)    Pursuant to the Gulf Offshore Charter, Gulf Offshore is obligated to reimburse H&P for all

       defense costs incurred by H&P to date in connection with the Daub Lawsuit.

(8)    H&P is entitled to recover costs of suit, including reasonable and necessary attorney’s fees;

       and

(9)    All such other or alternative relief as this Honorable Court may deem just and be competent

       to grant.



                                         By:     /s/ Timothy M. Brinks
                                               MARK J. SPANSEL (#12314)
                                               TIMOTHY M. BRINKS (#34461)
                                               ADAMS AND REESE LLP
                                               701 Poydras Street, Suite 4500
                                               New Orleans, LA 70139
                                               Telephone: (504) 581-3234
                                               Facsimile: (504) 566-0210
                                               mark.spansel@arlaw.com
                                               timothy.brinks@arlaw.com
                                               Counsel for Plaintiff, Helmerich & Payne
                                               International Drilling Co.




                                                15
